Citation Nr: 0213560	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  01-06 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection, for compensation purposes, 
for a dental problem involving the front teeth.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from November 1972 until 
July 1993.

This matter comes before the VA Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision denying 
service connection for a dental problem involving two front 
teeth.  Following the notification of that decision later in 
April 2001, a notice of disagreement (NOD) was received in 
May 2001; a statement of the case (SOC) was issued in May 
2001; and a substantive appeal was received in July 2001.

The veteran was scheduled for a videoconference personal 
hearing in February 2002 before a Member of the Board sitting 
at Washington, DC, but failed to appear at the RO to give 
testimony.  There has been no request for rescheduling.  
Therefore, the Board will review the claim on the basis of 
the current record.  


FINDINGS OF FACT

1.  The veteran does not have any dental condition due to a 
combat wound or other in-service dental trauma, and he was 
not a prisoner of war (POW).

2.  There is no medical indication that the teeth extracted 
in service are not replaceable.


CONCLUSIONS OF LAW

1.  Service connection for missing teeth for compensation 
purposes, is not warranted.  38 U.S.C.A. § 1110 (West 1991 
and Supp. 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the June 2001 statement of the case, the 
appellant and his representative have been notified of the 
law and regulations governing entitlement to the benefit he 
seeks, the evidence which would substantiate his claim, and 
the evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim, and that he has been provided 
ample opportunity to submit information and evidence.  
Moreover, because, as explained below, there is no indication 
that there is any existing, potentially relevant evidence to 
obtain, the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim as evidenced by a letter 
soliciting information and/or evidence (see, e.g., RO letter 
of April 2001).  As noted previously, the veteran was also 
scheduled for a personal hearing in February 2002 to which he 
failed to report.  Significantly, neither the appellant nor 
his representative has indicated, and there is otherwise no 
indication that there exists any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

Factual Background

The veteran asserts that his two top front teeth turned brown 
after having dental work in 1990 and that because of such, 
the Navy replaced them with two porcelain veneers.  He 
contends that one of them chipped and that when he retired, 
the VA paid to have them replaced.  He states that in 
November 1999, he had to have one of the teeth replaced at 
significant cost to him.  It is maintained that such teeth 
should be service-connected for any future treatment, and 
that he be compensated for out-of-pocket expenses relating to 
the previous tooth repair. 

Service dental records reflect that the veteran underwent an 
annual dental check-up in October 1990 where it was noted 
that his teeth were heavily stained.  Periodontal scaling 
[performed the following week] and porcelain veneers were 
prescribed for teeth 8 and 9 which were implanted in December 
1990.  In November 1990, the veteran complained of some tooth 
sensitivity from a previous filling of tooth 3.  He returned 
to the clinic in January 1991 with a complaint of acute pain 
in the upper right front, and was treated for periapical 
abscess of tooth 6.  He presented with a 'chipped tooth' of 
number 15 in February 1992 and was afforded treatment for 
tooth number 2 in April 1992.  A postservice private dental 
treatment note indicated that a crown was placed on tooth 9 
in October 1999.

Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(b) (2001).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 
§ 17.161 of this chapter.  38 C.F.R. § 3.381(a) (2001).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in service trauma or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service. 38 C.F.R. § 3.381(f).

Certain dental conditions, including periodontal disease, 
treatable carious teeth, and replaceable missing teeth (i.e. 
with a bridge or denture), are not considered disabling, and 
may be service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§§ 17.120 or 17.123 (West 1991), but not for purposes of 
compensation.

Additionally, under 38 C.F.R. § 4.150 (2001), missing teeth 
can be service connected for compensation purposes only if 
the lost masticatory surface cannot be replaced by suitable 
prosthesis and where such loss is, inter alia, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2001).  
Ratings under section § 4.150 apply only to bone loss through 
trauma or disease such as osteomyelitis and not to the loss 
of the alveolar process as a result of periodontal disease 
since such loss is not considered disabling. Id., Note.

In this case, there is no basis for compensation for future 
replacement of the veteran's teeth since the regulations 
clearly provide that replaceable missing teeth are not 
disabling conditions and may be considered service-connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  See 38 C.F.R. 
§ 3.381 (2001)).  The veteran does not have any dental 
condition due to a combat wound or other in-service dental 
trauma and he was not a POW.  Indeed, no dental condition 
other than replaceable missing teeth is shown.  As the 
replaceable missing teeth are not disabling conditions for 
which service connection may be granted for compensation 
purposes, and no other dental condition for which service 
connection may be granted was shown during or after service, 
a basis for favorable action in connection with the veteran's 
claim has not been established.  See 38 U.S.C.A. § 1110,  38 
C.F.R. §§ 3.303(b), 3.381.  As the law is dispositive in this 
case, the appeal is without legal merit and must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, the Board notes that in the statement of the case 
dated in June 2001, the veteran was informed that if he 
wished to file a claim for outpatient dental treatment, he 
should contact the VA Medical Center in Fayetteville, North 
Carolina.  However, service connection for a dental disorder 
for compensation purposes remains denied.


ORDER

Service connection for a dental disorder involving the two 
front teeth is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

